Order granting temporary alimony and counsel fee unanimously reversed, and the motion denied on the ground that when the action was commenced the parties were still living together (Berman v. Berman, 277 App. Div. 560; Sommer v. Sommer, 285 App. Div. 809). No showing is made as to the necessity for plaintiff remaining at the matrimonial domicile while suing for a separation. It is immaterial that since the commencement of the action the wife has removed herself from the marital residence. It is noted further that, on this record, plaintiff wife has failed to make out a proper ease for temporary alimony and counsel fee, apart from the status of the parties at the time the action was commenced. Present — Peck, P. J., Breitel, Bastow, Botein and Rabin, JJ.